Case 2:18-cv-14128-WJM-MF Document 10 Filed 04/12/19 Page 1 of 2 PageID: 107



THE ATKIN FIRM, LLC
Formed in the State of New Jersey
By:     John C. Atkin, Esq.
55 Madison Avenue, Ste. 400
Morristown, NJ 07960
Tel.: (973) 285-3239
JAtkin@atkinfirm.com
Attorneys for Plaintiff Strike 3 Holdings, LLC

                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

                                                   Civil Action No. 2:18-cv-14128-WJM-MF
 STRIKE 3 HOLDINGS, LLC,

                        Plaintiff,                      NOTICE OF CHANGE OF FIRM
                                                         AFFILIATION OF COUNSEL
        v.
                                                               Filed Electronically
 JOHN DOE SUBSCRIBER ASSIGNED IP
 ADDRESS 108.35.153.139,

                        Defendant.


TO:    THE COURT, ALL PARTIES, AND THEIR RESPECTIVE ATTORNEYS OF
       RECORD
       PLEASE TAKE NOTICE that John C. Atkin, Esq., counsel for Plaintiff Strike 3
Holdings, LLC, formerly associated with the firm Fox Rothschild, LLP, has changed firm
affiliation. Mr. Atkin is now with The Atkin Firm, LLC, and, as indicated below, his contact
information has changed. Please take notice of this change and update his email address for
purposes of ECF notification:
               John C. Atkin, Esq.
               The Atkin Firm, LLC
               55 Madison Avenue, Ste. 400
               Morristown, NJ 07960
               Tel.: (973) 285-3239
               JAtkin@atkinfirm.com

Dated: April 12, 2019                        By:   /s/ John C. Atkin
                                                   JOHN C. ATKIN, ESQ.
Case 2:18-cv-14128-WJM-MF Document 10 Filed 04/12/19 Page 2 of 2 PageID: 108



                                CERTIFICATE OF SERVICE

       I hereby certify that on the date set forth below, I caused a copy of the foregoing Notice of

Change of Firm Affiliation of Counsel to be served upon all counsel of record via CM/ECF. I

certify that the foregoing statements made by me are true and correct. I am aware that if any of

the foregoing statements are willfully false, I may be subject to punishment.

Dated: April 12, 2019                                /s/ John C. Atkin
                                                     JOHN C. ATKIN, ESQ.




                                                2
